internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number uil legend dollar_figures dollar amount dollar_figuret dollar amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate a program to reduce religious intolerance in general and on college campuses in particular your grants will be awarded to college and graduate students who accept unpaid or low paying internships with an organization ngos and not-for-profits whose work aligns with your mission the grants will be used to support the recipient's reasonable living_expenses during the course of the internship the specific purpose of the program is to enable students to participate in unpaid or low paying internships with organizations whose work aligns with your mission by reducing religious intolerance on campuses religious hate crimes and expanding the students' knowledge and understanding of these issues with the support of your executive director and working with professionals in these issues the students will return from their internships with the knowledge and experience that will allow them to educate and positively influence their classmates and others you will announce your internship program on your website via press releases blast emails to individuals and organizations who are interested in your work and through a network of other groups working on campus issues you will award a total of dollar_figures annually to provide funding for four to six students the size of each grant will depend on the student's proposed budget the maximum individual grant is dollar_figuret your eligibility criteria include the applicant's current enrollment in good standing in a credentialed undergraduate or graduate program evidence of the applicant's acceptance of an unpaid or low-paying internship with a not-for-profit organization or ngo that will allow the student to work on an issue that aligns with your mission and certification that the applicant is not related to any of your directors or officers or other disqualified persons you will select recipients on an objective and nondiscriminatory basis selected students must demonstrate i strong academic performance ii a well-considered plan to advance knowledge related to your mission iii a commitment to using the knowledge to positively impact others and iv a commitment to giving back by serving as mentors to future participants in your program before selecting the grantees you will verify the accuracy of the representations made and materials submitted by the potential recipients in connection with the application and review process once the recipients have been selected your executive director will be significantly involved in supervising supporting and mentoring these individuals when the internship is completed the recipient will submit a final report or written workpapers prepared during the internship grants will be paid on a periodic basis over the term of the internship if through your close supervision of the recipients over the term of the internship you determine that any of the requirements of the program are not being met no further payments will be awarded in addition before receiving grant funds the recipient must provide written_agreement to repay any grant funds that have not been used for your charitable purposes if there is any indication that a grantee has misrepresented his or her experience or work a member of your board_of directors will conduct an investigation you will take all reasonable steps to recover grant funds where there is evidence that they have been misused the final payment will be made upon your acceptance of the grantee's final report letter catalog number 58222y the current selection committee members include the president vice president treasurer and the executive director at this time only those persons holding these offices and titles shall be included on the selection committee in no event shall any member of the selection committee be in a position to receive any private benefit directly or indirectly if certain potential grantees are selected over others grantees may not have a family or business relationship with any of the members of the selection committee or any officers or substantial contributors to you basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 a ii or - a prize or award subject_to the provisions of section b if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to letter catalog number 58222y the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely tamera l ripperda director exempt_organizations letter catalog number 58222y
